                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                 CHARLESTON DIVISION
Rolando Aldama Ocampo,                     )
                                           )
                       Plaintiff,          )     Civil Action No. 2:18-0562-TMC
                                           )
vs.                                        )
                                           )                 ORDER
                                           )
Sheriff Al Cannon, and                     )
Dr. Theodolph Jacobs,                      )
                                           )
                       Defendants.         )
                                           )

       Plaintiff filed this pro se action under 28 U.S.C. § 1983 based on allegations relating to

his detention at the Sheriff Al Cannon Detention Center in North Charleston, South Carolina, in

December 2017. (ECF No. 1). On August 20, 2018, Plaintiff filed a Motion to Dismiss without

Prejudice his action under Rule 41(a)(2) of the Federal Rules of Civil Procedure. (ECF No. 33).

       The motion was referred to a United States Magistrate Judge for review pursuant to 28

U.S.C. § 636(b)(1)(B) and Local Civil Rule 73.02(B)(2) (D.S.C.). On August 21, 2018, the

magistrate judge issued a Report and Recommendation (“Report”) (ECF No. 34) recommending

that Plaintiff’s Motion to Dismiss without Prejudice (ECF No. 33) be granted. No objections

were filed in response to the Report.1

       After a thorough review of the Report and the record in this case, the court adopts the

Report and incorporates it herein. (ECF No. 34). It is therefore ORDERED that the Motion to



1
  The Report was properly mailed to Plaintiff at his address of record but returned to the court on
September 4, 2018, marked “undeliverable.” (ECF No. 36). The court notes that on February
28, 2018, the magistrate judge entered an order advising Plaintiff “to always keep the Clerk of
Court advised in writing (Post Office Box 835, Charleston, South Carolina 29402) if your
address changes for any reason, so as to assure that orders or other matters that specify deadlines
for you to meet will be received by you.” (ECF No. 7).
Dismiss without Prejudice (ECF No. 33) be GRANTED. The court denies as moot any other

motions or matters in this case that are still pending.

IT IS SO ORDERED.

                                                            s/Timothy M. Cain
                                                            United States District Judge

October 17, 2018
Anderson, South Carolina



                               NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

of the Federal Rules of Appellate Procedure.
